—Judgment, Supreme Court, Bronx County (Howard Silver, J.), entered March 28, 1989, granting the petition to annul respondent’s determination which denied petitioner’s application for reenrollment as a Medicaid provider, unanimously affirmed, without costs.
Although this court has held that a Medicaid provider does not have a constitutionally protected property right to continued participation in the program (Matter of Barata v Perales, 157 AD2d 623), the IAS Part correctly concluded that, under the circumstances of this case, respondent acted arbitrarily and capriciously in denying petitioner’s application for reenrollment. The regulations applicable to petitioner’s appeal of *568its termination as a Medicaid provider are those which were in effect prior to the enactment of 18 NYCRR 504.5 (e). Concur —Murphy, P. J., Rosenberger, Kassal and Smith, JJ.